NEWS Contact: Media: Mark Truby 1.313. 323.0539 mtruby@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Dave Dickenson 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com IMMEDIATE RELEASE FORD ADJUSTS PRODUCTION TO LOWER INDUSTRY VOLUME AND SHIFT IN CUSTOMER PREFERENCES; PROFIT OUTLOOK REVISED · North American car production increased and truck production reduced for remainder of 2008 to reflect the continuation of rapid changes in customer buying preferences · Lower industry volume, reduced overall production, dramatic model mix shifts away from large trucks and SUVs, and higher commodity costs force a change in Ford’s near-term profit outlook · Ford now expects to be about break-even companywide in 2009 on a pre-tax basis, excluding special items, as North America Automotive profitability is delayed · North America Automotive operations remain on plan to reduce annual operating costs by $5billion by the end of · Investment in smaller, fuel-efficient vehicles accelerates; further manufacturing capacity realignments planned in line with the introduction of more small cars and crossovers DEARBORN, Mich., May 22, 2008 – Ford Motor Company [NYSE: F] today said it is making adjustments to its production plan and revising downward its near-term North American Automotive profit outlook, while planning further manufacturing capacity realignments, additional cost reductions and changes to its product mix to respond to the rapidly changing business environment in the U.S. The company said it is increasing 2008 North American production of the hot-selling Ford Focus, Fusion, Edge and Escape, Mercury Milan and Mariner, as well as the
